Case 6:14-cv-00687-PGB-KRS Document 281 Filed 01/09/19 Page 1 of 1 PageID 9007




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                      CLERK’S MINUTES
                                    Scheduling Conference

                           Case Number: 6:14-cv-687-Orl-40KRS

 PARKERVISION, INC.,                             Plaintiff’s Counsel: Douglas Cawley
                                                                      Stephen Busey
                       Plaintiff,                                     Joshua Budwin


 v.

 QUALCOMM INCORPORATED,                          Defense Counsel: Dena Chen
 QUALCOMM ATHEROS, INC., HTC                                      Eamonn Gardner
 CORPORATION and HTC AMERICA,                                     Matthew Brigham
 INC.,                                                            Michael Lockamy

                       Defendants.

  Judge:                Paul G. Byron          Court          Koretta Stanford
                                               Reporter       stanarm2014@gmail.com

  Deputy Clerk:         Grace Farey            Interpreter:   N/A
  Date:                 January 9, 2019        Time:          10:30 AM – 10:55 AM
                                                              TOTAL: 25 minutes

 Case called. Appearances taken.

 Plaintiff shall file a memorandum within fourteen (14) days from today’s date. Defendants
 shall file a response within fourteen (14) days thereafter. An order will follow from the
 Court.

 Court is adjourned.
